The information in this pricing supplement is not complete and may be changed.This pricing supplement is not an offer to sell nor does it seek an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED AUGUST 5, 2011 Filed Pursuant to Rule 424(b)(2) Registration No. 333-171806 Preliminary Pricing Supplement No. W7 (to Prospectus and Prospectus Supplement each dated January 28, 2011) Royal Bank of Canada Auto Callable Access Securities with Fixed Percentage Buffered Downside Linked to the Energy Select Sector SPDR® Fund, due September 3, 2013 This document is a pricing supplement. This pricing supplement provides specific pricing information in connection with this issuance of securities. The securities are issued by Royal Bank of Canada (Royal Bank of Canada or the Issuer), and are Senior Medium-Term Notes of the Issuer, as described in the prospectus supplement and prospectus each dated January 28, 2011. Agent: Wells Fargo Securities, LLC. The agent may make sales through its affiliates or selling agents. Principal Amount: Each security will have a principal amount of $1,000.00. Each security will be offered at an initial public offering price of $1,000.00. The securities are not principal protected. Valuation Date: August 26, 2013, subject to postponement as described below. Maturity Date: September 3, 2013, subject to postponement as described below. Trade Date: August ·, 2011 Original Issue Date: September ·, 2011 Interest: We will not pay you interest during the term of the securities. Fund: The return on the securities is linked to the performance of the Energy Select Sector SPDR® Fund, which we refer to as the Fund. Call Event: The securities will be automatically called, in whole, but not in part, if the closing price of the Fund on any of the call dates below is greater than or equal to the initial Fund price, as determined by the calculation agent in its sole discretion. If a call event occurs, you will receive an amount of cash equal to the call price per $1,000.00 security on the applicable call settlement date, as described in the table below. Call Dates* Call Premium** Call Price September 4, 2012 [7.00 – 9.00]% of the issue price $[1,070.00 – 1,090.00] March 1, 2013 [10.50 – 13.50]% of the issue price $[1,105.00 – 1,135.00] August 26, 2013 [14.00 – 18.00]% of the issue price $[1,140.00 – 1,180.00] * Subject to postponement for non-trading days or market disruption events as described in this pricing supplement. ** The actual call premium and, accordingly, the actual call price corresponding to each call date will be determined on the trade date. Call Settlement Date: Five business days after the applicable call date, subject to postponement as described in this pricing supplement. Payment at Maturity: If we have not previously called the securities for the call price upon a call event, the amount you will receive at maturity, for each security you own, will depend upon the change in the price of the Fund based on the final Fund price relative to the initial Fund price (calculated as described in this pricing supplement). If the final Fund price is less than the initial Fund price but greater than or equal to the buffer price, the maturity payment amount per security will equal the issue price of $1,000.00. If the final Fund price is less than the buffer price, the maturity payment amount per security will equal the issue price of $1,000.00 per security minus an amount equal to the product of (i) $1,000.00 and (ii) the decline of the Fund in excess of the buffer price (expressed as a percentage of the initial Fund price), and you will lose up to 90% of your principal. Initial Fund Price: The closing price of the Fund on the trade date. Final Fund Price: The closing price of the Fund on the valuation date. Buffer Price: 90.00% of the initial Fund price. Listing: The securities will not be listed on any securities exchange. CUSIP Number: 78008TMR2 The securities will be debt obligations of Royal Bank of Canada. No other company or entity will be responsible for payments under the securities or liable to holders of the securities in the event Royal Bank of Canada defaults under the securities.The securities will not be issued by or guaranteed by Wells Fargo Securities, LLC or any of its affiliates.None of Wells Fargo Securities, LLC or any of its affiliates will have any liability to purchasers of the securities in the event Royal Bank of Canada defaults on the securities. The securities will not constitute deposits insured by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation (the “FDIC”) or any other Canadian or U.S. government agency or instrumentality. For a detailed description of the terms of the securities, see “Summary Information” beginning on pagePS-2 and “Specific Terms of the Securities” beginning on pagePS-16. Defined terms used in this cover page are defined in “Specific Terms of the Securities”. Investing in the securities involves risks. See “Risk Factors” beginning on pagePS-11. Per Security Total Public Offering Price $1,000.00 $• Underwriting Discount and Commission (1) $20.00 $• Proceeds to Royal Bank of Canada $980.00 $• (1) In addition to the underwriting discount and commissions, the public offering price specified above includes structuring and development costs received by Wells Fargo Securities, LLC. If the securities were priced today, the underwriting discount and commissions and the structuring and development costs would be approximately $37.50 per $1,000 principal amount of the securities. The actual underwriting discount and commissions and the structuring and development costs will be set forth in the final pricing supplement when the final terms of the securities are determined. In no event will the underwriting discount and commissions and the structuring and development costs together exceed $45.00 per $1,000 principal amount of the securities.See “Use of Proceeds and Hedging” and “Supplemental Plan of Distribution” in this pricing supplement for further information regarding how we may hedge our obligations under the securities. Capitalized terms used in this pricing supplement without definition have the meanings given to them in the accompanying prospectus supplement and prospectus. None of the Securities and Exchange Commission, any state securities commission or any other regulatory body has approved or disapproved of the securities or passed upon the adequacy or accuracy of this pricing supplement.Any representation to the contrary is a criminal offense. Wells Fargo Securities The date of this pricing supplement is August [], 2011 SUMMARY INFORMATION This summary includes questions and answers that highlight selected information from this pricing supplement and the accompanying prospectus supplement and prospectus to help you understand the Auto Callable Access Securities with Fixed Percentage Buffered Downside Linked to the Energy Select Sector SPDR® Fund, due September 3, 2013 (the securities). You should carefully read this pricing supplement and the accompanying prospectus supplement and prospectus to fully understand the terms of the securities and the tax and other considerations that are important to you in making a decision about whether to invest in the securities. You should carefully review the section “Risk Factors” in this pricing supplement and the accompanying prospectus supplement and prospectus, which highlight certain risks associated with an investment in the securities, to determine whether an investment in the securities is appropriate for you. Unless otherwise mentioned or unless the context requires otherwise, all references in this pricing supplement to “Royal Bank of Canada”, “we”, “us” and “our” or similar references mean Royal Bank of Canada. What are the securities? The securities offered by this pricing supplement will be issued by Royal Bank of Canada and will mature on September 3, 2013 unless previously called. The securities will be automatically called, in whole, but not in part, if the closing price of the Energy Select Sector SPDR® Fund, which we refer to as the Fund, on any of the call dates is greater than or equal to the initial Fund price, as determined by the calculation agent in its sole discretion, and you will receive an amount of cash equal to the call price per $1,000.00 security corresponding to the applicable call settlement date, as described in this pricing supplement. If the securities are not automatically called on one of the call dates, the return on the securities will depend upon the closing price of the Fund on the valuation date. The securities will not bear interest and no other payments will be made until maturity. As discussed in the accompanying prospectus supplement, the securities are debt securities and are part of a series of debt securities entitled “Senior Global Medium-Term Notes, Series E” that Royal Bank of Canada may issue from time to time. The securities will rank equally with all other unsecured and unsubordinated debt of Royal Bank of Canada. For more details, see “Specific Terms of the Securities” beginning on page PS-16. Each security will have a principal amount of $1,000.00. Each security will be offered at an initial public offering price of $1,000.00. You may transfer only whole securities. Royal Bank of Canada will issue the securities in the form of a master global certificate, which is held by The Depository Trust Company, also known as DTC, or its nominee. Direct and indirect participants in DTC will record your ownership of the securities. Are the securities principal protected? No. If we have not previously called the securities upon a call event, as described below, and the final Fund price is less than the buffer price, the amount you will receive at maturity will be less than the principal amount of the securities. Accordingly, if the price of the Fund declines below the buffer price, you will lose up to 90% of your principal. What will I receive if the securities are automatically called prior to the maturity date? A call event will occur if the closing price of the Fund on any of the call dates is greater than or equal to the initial Fund price, as determined by the calculation agent in its sole discretion. If a call event occurs, the securities will be automatically called, in whole, but not in part, as follows: · If a call event occurs on September 4, 2012: you will receive on the corresponding call settlement date the call price of $[1,070.00 – 1,090.00], which is the issue price of $1,000.00 per security plus a call premium expected to be [7.00 – 9.00]% of the issue price, to be determined on the trade date. · If a call event occurs on March 1, 2013: you will receive on the corresponding call settlement date the call price of $[1,105.00 – 1,135.00], which is the issue price of $1,000.00 per security plus a call premium expected to be [10.50 – 13.50]% of the issue price, to be determined on the trade date. PS-2 · If a call event occurs on August 26, 2013: you will receive on the corresponding call settlement date the call price of $[1,140.00 – 1,180.00], which is the issue price of $1,000.00 per security plus a call premium expected to be [14.00 - 18.00]% of the issue price, to be determined on the trade date. The call dates are September 4, 2012, March 1, 2013 and the valuation date. The call dates are subject to postponement as described under “Specific Terms of the Securities — Postponement of a Call Date or the Valuation Date.” The call premium will equal: · [7.00 – 9.00]% of the issue price (to be determined on the trade date) if the call date is September 4, 2012; · [10.50 – 13.50]% of the issue price (to be determined on the trade date) if the call date is March 1, 2013; and · [14.00 – 18.00]% of the issue price (to be determined on the trade date) if the call date is August 26, 2013. The call settlement date will be the date that is five business days after the applicable call date, subject to postponement due to a non-business day or a market disruption event, as described under “Specific Terms of the Securities — Postponement of a Call Date or the Valuation Date.” What will I receive upon maturity of the securities? Unless we have previously called the securities for the applicable call price upon a call event, at maturity, for each security you own, you will receive a cash payment equal to the maturity payment amount. The maturity payment amount to which you will be entitled depends on the percentage change in the price of the Fund calculated based on the final Fund price (as defined below) relative to the initial Fund price (as defined below). The maturity payment amount for each security will be determined by the calculation agent as described below: · If the final Fund price is less than the initial Fund price but greater than or equal to the buffer price, the maturity payment amount per security will equal the issue price of $1,000.00. · If the final Fund price is less than the buffer price, the maturity payment amount per security will equal: $1,000.00- ( $1,000.00 Í buffer price –final Fund price initial Fund price ) If the final Fund price is less than the buffer price, the amount you will receive at maturity will be less than the principal amount of the securities and you will lose up to 90% of your principal. If the final Fund price is zero, the maturity payment amount will be $100.00 per security. The initial Fund price will be equal to the closing price of the Fund on the trade date and disclosed in the final pricing supplement for the securities. The final Fund price will be determined by the calculation agent and will be the closing price of the Fund on the valuation date. The buffer price is 90.00% of the initial Fund price. The valuation date is August 26, 2013. The valuation date is subject to postponement as described under “Specific Terms of the Securities — Postponement of a Call Date or the Valuation Date.” The closing price on any trading day will equal the closing price of the Fund or any successor Fund (as defined under “Specific Terms of the Securities — Discontinuation of the Fund; Adjustments to the Fund” below) at the regular weekday close of trading on that trading day, as described in greater detail below under “Specific Terms of the Securities — Closing Price of the Fund.” In certain circumstances, the closing price will be based on the alternate calculation of the Fund described under “Specific Terms of the Securities — Discontinuation of the Fund; Adjustments to the Fund” below. PS-3 You should understand that you will only receive a payment greater than the principal amount of your securities if the closing price of the Fund on one of the call dates is equal to or greater than the initial Fund price, as determined by the calculation agent in its sole discretion. If this occurs, you will receive your $1,000.00 principal amount plus the call premium corresponding to the applicable call date. However, if the securities are not called, and if the final Fund price is less than the buffer price, the amount you will receive at maturity will be less than the principal amount of the securities. Accordingly, if the price of the Fund decreases below the buffer price, you will lose up to 90% of your principal. PS-4 Hypothetical Examples Set forth below are six hypothetical examples of the payment on your securities. The examples reflect scenarios in which the securities are automatically called upon a call event prior to maturity, and they reflect the calculation of the maturity payment amount if a call event does not occur. For purposes of these examples, we have assumed the following hypothetical prices (the numbers appearing in the examples below have been rounded for ease of analysis): Hypothetical initial Fund price: $68.66 Hypothetical buffer price: $61.79 Hypothetical call prices: Call Dates Hypothetical Call Premium(1) Hypothetical Call Price(2) September 4, 2012 8.00% March 1, 2013 12.00% August 26, 2013 16.00% The hypothetical call premium represents the midpoint of the specified range for the call premium. The hypothetical call price represents the midpoint of the specified range for the call price. A call event occurs and the securities are automatically called on one of the call dates: The first three hypothetical examples below illustrate scenarios in which the securities are automatically called for the call price upon a call event. In each of these examples, the price of the Fund increases by 20.00% from the hypothetical initial Fund price to the hypothetical closing price of the Fund on the applicable call date. Accordingly, the hypothetical call price corresponding to each call date (based on a call premium of 8.00% if called on the first call date, 12.00% if called on the second call date and 16.00% if called on the third call date) offers a lower return than a direct investment in the Fund. Example 1—The hypothetical closing price of the Fund on the first call date is $82.39, meaning that the securities are called: Hypothetical closing price per share: $82.39 Call Price (per security) $1,000.00 + ($1,000.00 Í 8%) $1,080.00 Since the hypothetical closing price of the Fund on the first call date is greater than the hypothetical initial Fund price, the securities are automatically called and you receive the corresponding hypothetical call premium of 8.00% of the issue price. As a result, your total cash payment on the first call settlement date would be $1,080.00. Example 2—The securities have not been called on the first call date and the hypothetical closing price of the Fund on the second call date is $82.39, meaning that the securities are called: Hypothetical closing price of the Fund: $82.39 Call Price (per security) $1,000.00 + ($1,000.00 Í 12%) $1,120.00 Since the hypothetical closing price of the Fund on the second call date is greater than the hypothetical initial Fund price, the securities are automatically called and you receive the corresponding hypothetical call premium of 12.00% of the issue price. As a result, your total cash payment on the second call settlement date would be $1,120.00. PS-5 Example 3—The securities have not been called on either of the first two call dates and the hypothetical closing price of the Fund on the last call date is $82.39, meaning that the securities are called: Hypothetical closing price of the Fund: $82.39 Call Price (per security) $1,000.00 + ($1,000.00 Í 16%) $1,160.00 Since the hypothetical closing price of the Fund on the last call date is greater than the hypothetical initial Fund price, the securities are automatically called and you receive the corresponding hypothetical call premium of 16.00% of the issue price. As a result, your total cash payment on the last call settlement date would be $1,160.00. In each of these first three examples, as shown in the table below, the Fund price fluctuates over the term of the securities and the Fund closes above the hypothetical initial Fund price of $68.66 on one of the three call dates. Because the hypothetical closing price of the Fund is greater than the hypothetical initial Fund price on one of the three call dates, the securities are automatically called as of the applicable call date and you would receive the corresponding hypothetical call price indicated in each example. Call Date Example 1 Example 2 Example 3 Hypothetical
